U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin53202 December 29, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: USA Mutuals (the “Trust”) Securities Act Registration No.: 333-57548 Investment Company Registration No.: 811-10319 USA Mutuals Beating Beta Fund (S000052209) USA Mutuals Dynamic Market Opportunity Fund (S000052210) Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith by the Trust on behalf of its series the USA Mutuals Beating Beta Fund and the USA Mutuals Dynamic Market Opportunity Fund, is Post-Effective Amendment No. 47 to the Trust’s Registration Statement on Form N-1A to be effective on December 30, 2015. Please direct any inquiries regarding this filing to me at (414) 765-6872.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Emily R. Enslow Emily R. Enslow, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
